Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on September 05, 2019 for the patent application 16/561,164.   Claims 1 – 20 are pending in the application.

Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on September 05, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and computer readable claim 15.   Claim 1 recites the limitations of:

( A ) executing, via a processor, a bottleneck model training process for microservices in a microservice system, wherein for each of the microservices the bottleneck model training process filters out a subset of training data based at least in part on a current situation setting; 

( B ) building, via the processor, a bottleneck indicator model for each of the microservices using information from the bottleneck model training process, convergence points for an expected response time; and 

( C ) executing, via the processor, a bottleneck identification process for providing system alerts when a bottleneck is identified, wherein the bottleneck identification process uses analysis to monitor a data stream according to the bottleneck indicator model which uses the convergence points for response times.

These limitations without the bolded limitations above, cover performance of the limitations as mental process, (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) under their broadest reasonable interpretation.

In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  

Furthermore, the “building” step is recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A )  - ( C ) above in Applicant’s specification para [0031], which discloses “The processor 805 is a hardware device for executing software, particularly that stored in storage 820, such as cache storage, or memory 810. The processor 805 can be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the computer 801, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, or generally any device for executing instructions.“.  

Also, claim 1, limitation ( A ) above in Applicant’s specification para [0018], which discloses “In contrast to monolithic services, a microservice system puts each functional element into a separate service. This separate service, or microservice, contains only the functional and database elements necessary to perform the particular function. Microservices can be combined into a microservice chain that combines multiple microservices when multiple functions are required. Each microservice may operate as a black box, providing distinct functionality that is exposed to other microservices by a strictly defined interface. A microservice may contain many transactions and may be divided into subservices. In one or more embodiments of the present invention, the transactions include financial service industry transactions. For example, in banking systems, saving account transactions are part of a microservice which can be triggered by counter, mobile, or ATM actions. Different accounts will have different levels of importance, e.g. whether this account belongs to a certain bank organization.“.  

Also, claim 1, limitation ( B ) and ( C ) above in Applicant’s specification para [0024], which discloses “Now turning to FIG. 4, a bottleneck model training process for enhanced bottleneck analysis in early stage in microservice in accordance with one or more embodiments of the present invention will be described. Bottleneck model training process 401 is used for building the bottleneck indicator model 110 by doing analysis of the historical data 402 and supplying whole data 404. For each microservice service, a situation filter 406 filters out some data by using a current situation setting. Once filtered, normal data 408 is used for training each microservice 410 within the bottleneck indicator model 110. The training for each microservice 410 block includes a distribution analysis system 411 which conducts a distribution analysis of the normal data 408. The distribution analysis system 411 generates distribution data 413. The distribution data 413 is feed into a decision tree analysis for generating convergence points as representative by block 415. The convergence points 417 are feed into a clustering analysis system for each service number as representative by block 419.“. Similar arguments apply to claims 8 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 7, 9 – 14 and 16 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 7, 9 – 14 and 16 – 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 7, 9 – 14 and 16 - 20 clearly further define the abstract idea as stated above and claims 4, 6, 7, 11, 14 and 18 further define extra-solution activities such as presenting data and transmitting/receiving data and provides a system alert within a financial services industry. Furthermore, dependent claims 2 – 7, 9 – 14 and 16 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Paola Moretto et al.  (Pub. # US 2016/0314064 A1 – herein referred to as Moretto) in view of Charles D. Garrett et al. (Pub. # US 2014/0013311 A1 – herein referred to as Garrett).

Re: Claim 1, Moretto discloses a computer-implemented method comprising: 
executing, via a processor, a bottleneck model training process for microservices in a microservice system, wherein for each of the microservices the bottleneck model training process filters out a subset of training data based at least in part on a current situation setting (Moretto, [0063] -  Correlations between metrics and average page load time are calculated at 622. In some embodiments, this allows for the identification of system variations related to performance variations during the test. Given the threshold value for each metric and their intrinsic variability measured during the test, through statistical test of significance of the difference, interval of values of the variables are identified. The intervals identify ranges where the metrics are significantly below the threshold, similar to the threshold or significantly higher than the threshold. In some embodiments, it may be desirable to filter the metrics, for example to remove metrics with low relevance so that only highly correlated values considered. At 624, filtering according to various criteria may be instituted to remove metrics such as, but not limited to, those with low relevance, slice metrics for a particular time point, process metrics that meet particular criteria selected by the user and/or pre-selected criteria and the like. Relevant values are marked based on mean, threshold and distribution at 626 and final results are saved at 628. The results may then be displayed in a heatmap 630.); 
building, via the processor, a bottleneck indicator model for each of the microservices using information from the bottleneck model training process, convergence points for an expected response time (Moretto, [0007] -  In some embodiments, the analytics processing module may include a group of classification modules which generate baseline parameters, com­ pare the data instrumentation system data and the performance test data with historical data, identify candidates for bottlenecks, and/or identify a sector in the Application under Test that are impacted by changes in traffic load. The system for identification and classification of performance bottle­ necks in web based applications may further include a display mechanism that displays a graphical representation such as a heatmap of the performance bottlenecks along with the status of metrics at different time points during the running of a performance test on an Application under Test and recommendations for optimizing performance of the Application under Test.).  
However, Moretto does not expressly disclose:  
executing, via the processor, a bottleneck identification process for providing system alerts when a bottleneck is identified, wherein the bottleneck identification process uses analysis to monitor a data stream according to the bottleneck indicator model which uses the convergence points for response times.
In a similar field of endeavor, Garrett discloses:
executing, via the processor, a bottleneck identification process for providing system alerts when a bottleneck is identified, wherein the bottleneck identification process uses analysis to monitor a data stream according to the bottleneck indicator model which uses the convergence points for response times (Garrett, [0028] -  The application programming interface may operate as a programmatic gateway to accept data in real time, and an accompanying analysis and rendering engines may identify bottlenecks and may generate visualizations of the data. In some cases, the analysis engines may identify bottlenecks automatically and generate an alert or other report. In other cases, the analysis engine may generate graphs or other visualizations that may be displayed as data are received or using a secondary analysis.).
Therefore, in light of the teachings of Garrett, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Moretto, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing Workloads may be tracked through various checkpoints in an application and timestamps collected at each checkpoint. From these data,
bottlenecks may be identified in real time or by analyzing the data in a subsequent analysis.

Re: Claim 2, Moretto discloses the computer-implemented method according to claim 1, 
wherein the training data includes historical data and the bottleneck model training process conducts analysis of the historical data (Moretto, [0058] -  After the system data, performance data, and historical data are grouped into functional groups based on the mapping schemas, it is determined whether the average response time of the Application under Test alters with changes in load at 208. If it is determined that response time alters, then a determination is made as to whether performance of the Application under Test was affected by the systems data 210 or a metric associated with the Application under Test 212 or both. The identity of the relevant sector of the Application under Test responsible for the response time increase is identified 214 and the critical load levels are determined 216. A graphical display of bottlenecks and recommendations for optimizing performance of the Application under Test is then displayed 218 and routine 200 ends at done block 220.).  

Re: Claim 3, Moretto discloses the computer-implemented method according to claim 1,
wherein the bottleneck indicator model uses clustering to find the convergence points for the response times with different service rate (Moretto, [0063] -  Given the threshold value for each metric and their intrinsic variability measured during the test, through statistical test of significance of the difference, interval of values of the variables are identified. The intervals identify ranges where the metrics are significantly below the threshold, similar to the threshold or significantly higher than the threshold. In some embodiments, it may be desirable to filter the metrics, for example to remove metrics with low relevance so that only highly correlated values considered. At 624, filtering according to various criteria may be instituted to remove metrics such as, but not limited to, those with low relevance, slice metrics for a particular time point, process metrics that meet particular criteria selected by the user and/or pre-selected criteria and the like. Relevant values are marked based on mean, threshold and distribution at 626 and final results are saved at 628. The results may then be displayed in a heatmap 630.).  

Re: Claim 4 Moretto discloses the computer-implemented method according to claim 3,
wherein the bottleneck indicator model further uses distribution analysis to find the convergence points for the response times with the different service rate (Moretto, [0068] -  As shown in FIG. 11, system data is collected from one or more Data Instrumentation Systems at block 1102. Performance data from an Application under Test is collected at block 1104. The system data, performance data and historical data are grouped into functional groups according to the metric type determined by the one or more Data Instrumentation Systems and based on the metrics that that system provides and the logical components that make up the stack and cloud infrastructure. Each functional group is mapped to a metric type at block 1108. In some embodiments, the performance data may come from one or more different components of the system such as, but not limited to, the cloud, the operating system, the browser, different stacks, and/or different levels of stacks. The critical response time for each metric is either entered by direct input by the user or determined as a fraction of the total variation of the response time during the performance test at block 1110. Metrics are evaluated for relevance at block 1112 either through an analytical approach by calculating the correlation or the methods of longitudinal analysis or through heuristic methods of machine learning. The metrics identified as relevant are then used to develop a mathematical multivariate predictive model for the response time which is used to determine the threshold values of the  metrics associated with critical response times at block 1114. ).  

Re: Claim 5, Moretto discloses the computer-implemented method according to claim 1, 
wherein the bottleneck identification process includes a decision system that compares the data stream with a reference value (Moretto, [0056] -  The relevance of the metrics may be evaluated through an analytical approach using mathematical instruments for the calculation of the correlation or the methods of longitudinal analysis or through a heuristic method of machine learning (research of recurrent association between the metrics of the methods and the metrics of the response time). The metrics identified as relevant may be used to develop a mathematical multivariate predictive model for the response time, identifying threshold values of the metrics associated with critical response time. Once the location of the performance issues are located, the performance bottlenecks and metrics are displayed 112.).  

Re: Claim 6, Moretto in view of Garrett discloses the computer-implemented method according to claim 5,
wherein the decision system provides a system alert (Garrett, [0027] -  [0027]  The application programming interface may operate in several different architectures. In one architecture, a programmer may add function calls within an application, where the function calls may communicate with an application programming interface locally or over a network connection. In another architecture, an execution environment may have alerts or other monitoring functions that may transmit information to the application programming interface when each checkpoint is reached.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above. 

Re: Claim 7, Moretto in view of Garrett discloses the computer-implemented method according to claim 6, 
wherein the system alerts are within the financial services industry (Garrett, [0028] -  The application programming interface may operate as a programmatic gateway to accept data in real time, and an accompanying analysis and rendering engines may identify bottlenecks and may generate visualizations of the data. In some cases, the analysis engines may identify bottlenecks automatically and generate an alert or other report. In other cases, the analysis engine may generate graphs or other visualizations that may be displayed as data are received or using a secondary analysis.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claims 8 – 14, Claims 8 – 14 are system claims which repeat the same limitations of claims 1 - 7, the corresponding method claims, as a series of process steps as opposed to a collection of elements.  Since the teachings of Moretto in view of Garrett disclose performing the underlying process steps of claims 8 - 14, it is respectfully submitted that they disclose the structural elements that constitute the system, as well.  As such, the limitations of claims 8 - 14 are rejected for the same reasons given above for claims 1 - 7.

Re: Claims 15 – 20, Claims 15 – 20 are apparatus claims which repeat the same limitations of claims 1 – 7, the corresponding method claims, as a series of process steps as opposed to a collection of elements.  Since the teachings of Moretto in view of Garrett disclose performing the underlying process steps of claims 1 – 7, it is respectfully submitted that they disclose the structural elements that constitute the apparatus, as well.  As such, the limitations of claims 15 – 20 are rejected for the same reasons given above for claims 1 – 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696